Mollison, Judge:
Counsel for the parties have stipulated and agreed in these cases—
1. That the merchandise the subject of the appeals enumerated in the attached schedule consists of certain Rubber Gloves imported from the United Kingdom.
2. That on or about the dates of exportation of the said merchandise, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for home consumption therein or for export to the United States; that such or similar imported merchandise was not at the aforesaid time freely offered for sale in the United States for domestic consumption therein; that cost of production, as defined in Section 402 (f), Tariff Act of 1930, is the proper basis of appraisement of the said merchandise; and that such cost of production is represented by the invoice unit prices, net packed.
*557On the agreed facts I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, is the proper basis of value for the merchandise in issue, and that said value is the invoice unit prices, net, packed.
Judgment will issue accordingly.